Affirmed and Memorandum Opinion filed June 16, 2022.




                                     In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00293-CV

  TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                          V.

    KLAZZY KIDZ PRE SCHOOL AND CHILD CARE, LLC, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-22576

                  MEMORANDUM OPINION

      Appellant   Texas   Health    and        Human   Services   Commission   (the
“Commission”) appeals the trial court’s temporary injunction granted in favor of
appellee Klazzy Kidz Pre School and Child Care, LLC (“Klazzy Kidz”). See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(a)(4). For the reasons below, we affirm.

                                   BACKGROUND

      Klazzy Kidz is a daycare located in Pasadena, Texas. In October 2020, the
Commission placed Klazzy Kidz on probation for failing to comply with the
minimum standards for childcare. See 26 Tex. Admin. Code Ann. chap. 746 (Tex.
Dep’t of Health & Human Servs., Minimum Standards for Child-Care Centers).
Approximately six months later, the Commission revoked Klazzy Kidz’s child-
care permit after concluding that the facility “was not meeting the conditions of the
corrective action.” See id. § 745.8654 (Tex. Dep’t of Health & Human Servs.,
Revocation of a Child-Care Permit).

      Shortly thereafter, Klazzy Kidz filed an “Original Petition for Injunctive
Relief and Application for Emergency Temporary Injunction.”             Klazzy Kidz
requested the trial court enjoin the Commission from closing Klazzy Kidz’s
facility. The trial court held a hearing on Klazzy Kidz’s application and signed an
order denying the requested relief.

      Several days later, the trial court held a second hearing on Klazzy Kidz’s
application for injunctive relief. On May 12, 2021, the trial court signed an order
granting a temporary injunction and permitting Klazzy Kidz to resume its child-
care operations. The Commission filed an interlocutory appeal challenging the
temporary injunction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4).

                                      ANALYSIS

      The Commission raises two issues in its appellate brief and asserts that
(1) the trial court’s order granting injunctive relief does not comply with Texas
Rules of Civil Procedure 683 and 684, and (2) the trial court misinterpreted the
applicable law in granting the requested relief.      Klazzy Kidz did not file an
appellee’s brief in response.

      Several months after the filing of its brief, the Commission filed a letter with
this court stating that “the trial court supplemented its order for [a] temporary


                                          2
injunction to address the issues raised in ‘Issue A’ of Appellant’s Brief.”
According to the Commission, this supplemental order “renders moot” the first
issue raised in the Commission’s brief.        Therefore, we address only the
Commission’s second issue raised in this appeal. See Tex. R. App. P. 47.1.

      When the Commission suspends or revokes a child-care facility’s permit,
Texas Human Resources Code section 42.072(e) prescribes when a trial court may
grant injunctive relief:

      A person who has been notified by the commission that the facility or
      home may not operate under this section may seek injunctive relief
      from a district court in Travis County or in the county in which the
      facility or home is located to allow operation during the pendency of
      an appeal. The court may grant injunctive relief against the
      commission’s action only if the court finds that the child-care
      operation does not pose a health or safety risk to children.

Tex. Hum. Res. Code Ann. § 42.072(e) (emphasis added). Arguing that the trial
court failed to apply this legal standard, the Commission points to the following
statement made by the court at the second hearing on Klazzy Kidz’s application for
a temporary injunction:

      [T]he statute that’s been cited has risk. I don’t know that I can
      interpret that statute as no risk. I’m not sure that anybody can really
      meet that standard. I’m contemplating that what the legislature wants
      by the statute is for [the Commission] to be focused on eliminating
      deficiencies that are in the high-risk category and any other
      deficiencies that they consider critical for the facility to meet while
      they’re under review for their permit.

This statement, the Commission asserts, shows that “the trial court misapplied
Texas Human Resources Code § 42.072(e) when it held that the determination of
no risk to the children meant determining only whether high-risk deficiencies had
been found.” The Commission does not otherwise challenge the issuance of the
injunction.
                                        3
      In its order granting Klazzy Kidz’s application for a temporary injunction,
the trial court stated as follows:

      The court finds that the child-care operation does not pose a health or
      safety risk to children based on the corrective actions taken by
      [Klazzy Kidz] to date.

This finding tracks the language and satisfies the requirement of Human Resources
Code section 42.072(e). See, e.g., Tex. Dep’t of Family & Protective Servs. v.
Brilliant Starts Learning Acad., L.L.C., No. 03-15-00363-CV, 2015 WL 8593529,
at *2 (Tex. App.—Austin Dec. 11, 2015, no pet.) (mem. op.) (concluding that
similar language in the trial court’s order satisfied the showing required by section
42.072(e)).

      Assuming without deciding that the Commission’s complaint regarding the
trial court’s oral statement is valid, when there is an inconsistency between a
written judgment and an oral pronouncement of judgment, the written judgment
controls. In re K.M.B., 148 S.W.3d 618, 622 (Tex. App.—Houston [14th Dist.]
2004, no pet.); see also In re K.K.N., No. 14-18-00079-CV, 2018 WL 3118633, at
*4 (Tex. App.—Houston [14th Dist.] June 26, 2018, no pet.) (mem. op.).

      Here, according to its written order, the trial court made the legal finding
required by section 42.072(e). See Tex. Hum. Res. Code Ann. § 42.072(e). The
trial court’s written finding on this issue controls over the purportedly inconsistent
oral pronouncement made at the hearing on Klazzy Kidz’s application for a
temporary injunction. See In re K.M.B., 148 S.W.3d at 622; see also In re K.N.N.,
2018 WL 3118633, at *4. Therefore, contrary to the Commission’s contention, the
trial court did not misapply section 42.072(e)’s legal standard.

      We overrule the Commission’s second issue.



                                          4
                                  CONCLUSION

      We affirm the trial court’s May 21, 2021 order granting injunctive relief.




                                      /s/       Meagan Hassan
                                                Justice


Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                            5